Opinion by
Henderson, J.,
The appellant resists the claim of the petitioner for compensation on two grounds: 1. That she is not within any of the classes wrho are entitled to compensation under the statute, and, 2, that her claim, if otherwise valid, is barred by the limitation of the 315th section of the Compensation Act. The petitioner is a child born out of lawful wedlock of a daughter of Frank Lando who was killed while working as a miner in one of the appellant’s mines. The referee found that Frank Lando stood in loco parentis to Laura Lando and this finding was affirmed by the compensation board. The evidence fully supported the finding and it must be taken as an established fact that the petitioner sustained a relation to Frank Lando which places her in one of the classes named in the 307th section of the statute.
It is conceded that the appellant entered into a compensation agreement with the widow of Frank Lando under which payments were made to her weekly to the *133time of her death, December 7, 1918, and that the petition was filed in this case June 24, 1919. The appellant contends that the appellee’s petition was filed too late because of the limitation contained in the 315th section of the act. That section applies to cases of personal injury and to cases of death. It will be observed that the limitation takes effect only when no agreement was made for compensation within one year after the death or where no party has filed a petition within that period as required by the statute. The trial court held that the statute does not apply to a case where the employment company recognized its liability and entered into a compensation agreement, as in this case; basing his conclusion on the language of the act and the decision in Hughes v. American I. S. Corp., 270 Pa. 27. The case was well considered in the opinion of the trial judge and it is unnecessary to enter into further discussion of the question presented. The appeal is dismissed and the judgment affirmed.